DETAILED ACTION
Claims 1-3 and  6-10 are pending as amended on  23 November 2022, claims 4, 5, 11 and 12 are withdrawn from consideration .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s arguments have been fully considered but are not persuasive. 
Applicant argues that Mandai teaches an drilling fluid adjusting agent which is different from the instantly claimed “oil recovery agent”.   The examiner disagrees.   Mandai teaches a drilling fluid additive used for drilling the earth formation for oil and natural gases ([0001] and [0102]), which meets an oil recovery agent.   It is further noted  the term ”an oil recovery agent” does not provide any distinct definition of the structure of the polyvinyl alcohol.   
As such the rejection over Mandai stands and reiterated below. 

Claim Rejections - 35 USC § 102

Claims 1-3 and 6-10 stand rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being  anticipated  by Mandai.
Regarding claims 1-3 and 6-7, Mandai teaches a drilling fluid additive comprises polyvinyl alcohol bases resin containing 1,2-diol structural unit with the formula  ([0032]):

    PNG
    media_image1.png
    153
    288
    media_image1.png
    Greyscale

which meets the claimed polyvinyl alcohol resin having a hydrophilic modified group and /or a primary hydroxy group in its side chain. 
Mandai teaches the resin has a saponification degree of 90 to 99.5 mol% ([0047]),  and an average polymerization degree of 500 -4000 ([0046]), which meet  the instantly claimed saponification degree and polymerization degree, respectively.  
Regarding the water contact angle,   since Mandai  teaches the same polyvinyl alcohol resin as claimed, the  property such as water contact angle  of the resin of  Mandai  would inherently be the same as claimed. If there is any difference between the product of Mandai and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Regarding claims 8 and 9, Mandai teaches an aqueous solution comprising the PVA resin ([0056],[0070] and  [0072]), exemplified as  4 g resin dispersed in 200 ml  of water with a solubility of about 99%, thus the amount of resin dissolved in water is about 4X99% in 200 ml water, i.e., 1.98 g per 100 g of water, which meets the claimed content.  
Regarding claim 10,  the recitation “used for  ” is interpreted as an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure or process  is capable of performing the intended use, then it meets the claim. See MPEP 2111.02(II)[R-3].  Mandai teaches the same polyvinyl alcohol resin thus meets the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766